DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed February 24, 2021.  Claims 1, 3, 6-13, 16-17, 20-21, 23-32, 35-40, 42, 45-52, 55-56, and 59-73 are pending and under examination in this case.   Claims 1, 17, 20, 40, 56, 60, 64, and 68 are currently amended.  
Response to Arguments
Applicant’s arguments, see REMARKS, filed February 24, 2021, with respect to the rejection(s) of claims 1, 20, and 40, as currently amended, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Applicant’s arguments, see REMARKS, filed February 24, 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1, 20, and 40, as currently amended, have been fully considered and are persuasive.  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 1, 20, and 40, as currently amended, has been withdrawn. 
Applicant's further arguments filed February 24, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding the claims, as currently amended, that the claims recited statutory subject matter.  
Examiner respectfully disagrees.
The claims, as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do 
Applicant argues, regarding claims 1, 20 and 40, as currently amended, that nothing in the cited references teaches, discloses, or suggests, “wherein the partial agreement store is accessible to the first party and not accessible to other parties of the plurality of parties”.
Examiner respectfully disagrees. 
The said newly-added language constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6-13, 16-17, 20-21, 23-32, 35-40, 42, 45-52, 55-56, and 59-73  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 3, 6-13, 16-17, 20-21, 23-32, 35-40, 42, 45-52, 55-56, and 59-73 –
In the instant case, claims 1, 3, 6-13, 16-17, 59-62, and 71 are directed to a method, claims 20-21, 23-32, 35-39, 63-66, and 72 are directed to a system, and claims 40, 42, 45-56, 67-70, and 73 are directed to a device.  Therefore, these claims fall within the four statutory categories of invention. 
The claims recite auditing information regarding the behavior of parties to a transaction to authenticate the parties and detect fraud. Specifically, the claims recite receiving and defining an agreement, storing the agreement, authenticating the agreement, validating the agreement, receiving a Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as a one or more processors, merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the one or more processors and non-transitory storage device perform the steps or functions of defining an agreement, evolving an agreement according to said rules, notifying the participants of the agreement, and recording the agreement.  The use of a processor/computer and non-transitory storage device as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional element of calculating a shared secret between each participant to the agreement and a ledger writer does not improve the functioning of the computer as it represents mere performance of a mathematical operation by a computer. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using one or more processors and non-transitory storage device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of executing transactional bookkeeping between multiple participants. As discussed above, taking the claim elements separately, one or more processors and non-transitory storage device perform the steps of  the steps or functions of receiving and defining an agreement, storing the agreement, authenticating the agreement, validating the agreement, receiving a decision on the agreement, updating an agreement according to said rules, signing the agreement, and transmitting the updated agreement.  These functions correspond to the actions required to perform the abstract idea. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). The additional element of calculating a shared secret between each participant 
Dependent claims 3, 6-13, 21, 24-32, 35-39, 42, 45-52, 55, and 59-73 further describe the abstract idea of executing transactional bookkeeping between multiple participants.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 6-13, 16-17, 20-21, 23-32, 35-40, 42, 45-52, 55-56, and 59-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 20, and 40 –
Claims 1, 20, and 40 recite the limitations of “wherein the cryptographic signature of the second party is configured to restrict access to the one or more decisions for unauthorized parties of the plurality of parties” and “wherein the cryptographic signature of the first party is configured to restrict access to the updated first portion of the contractual framework for unauthorized parties of the plurality of parties.” The specification states “Delivery of the AST for signature might be denied if the requestor is not entitled to see the contract” and  “Merkle Hashes are computed such that the digital signature on the complete AST or on any of its derived MAST is verifiable with knowledge of the AST or any of its derived MAST. As a result, parties will hold incomplete sets of copies of models just as they are entitled to see or are required to authorize.” (See PGPub Par 54-55). However, the specification does not support the signatures restricting access to the one or more decisions for unauthorized parties.
Regarding claims 1, 20, and 40 –
Claims 1, 20, and 40 recite the limitation “wherein the partial agreement store is accessible to the first party and not accessible to other parties of the plurality of parties.” The specification states “the partial agreement store of participants remains without contradiction to other participant's records and is validatable within the bounds of their visibility,” (see PGPub Par 5, 15, 24, 40).  However, the specification does not disclose that the partial agreement store is accessible to a first party and not accessible to other parties.
For the reasons above, independent claims 1, 20, and 40 and their dependent claims 3, 6-13, 16-17, 21, 23-32, 35-39, 42, 45-52, 55-56, and 59-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-13, 20, 23-27, 30-32, 35, 38, 39, 40, 42-46, 49-52, 57, and 59-73 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0379510) in view of Jackson (US 2014/0279540) and further in view of Kumar et al (US 2017/0017646). 
Regarding claims 1, 20, and 40 –
Smith teaches a method and system for manipulating data structures for distributed multilateral bookkeeping, the method (abs, par 16, 64) comprising:
receiving, by one or more first processors of a first computing node of a first party of a plurality of parties, a first portion of a contractual framework for an agreement among the plurality of parties, wherein the first portion is limited to only parts of the contractual framework for which the first party has access authorization, wherein the first portion of the contractual framework comprises one or more decisions of a second party of the plurality of parties, (protocol contract and agreement rules par 58, 64, 90), evidence of notification of the one or more decisions to the first party, at least a first choice available to the first party, and one or more effects of making the first choice at least a first choice available to the first party, and one or more effects of making the first choice, and wherein the one or more decisions comprises a cryptographic signature of the second party; (abs; par 14, 78, 80, 84, 85)

authenticating, by the one or more first processors, the one or more decisions of the second party based on the cryptographic signature of the second party; (par 14, 21, 40, 90)
receiving, by the one or more first processors, an authorized decision from the first computing node, wherein the authorized decision is indicative of a selection of the first choice of the first party; (par 7, 21, 90, 136)
updating, by the one or more processors, the first portion of the contractual framework in the partial agreement store based on the authorized decision; (par 8, 41, 48, 57, 90, 136, 141)
cryptographically signing, by the one or more processors, the updated first portion of the contractual framework with a cryptographic signature of the first party. (par 84, 85, 80, 136, 140, 141) 
Smith does not specifically teach validating, by the one or more first processors, consistency between the first portion of the contractual framework in the partial agreement store of the first party and respective portions of the contractual framework in other partial agreement stores of the other ones of the plurality of parties.
Jackson teaches validating, by the one or more first processors, consistency between the first portion of the contractual framework in the partial agreement store of the first party and respective portions of the contractual framework in other partial agreement stores of the other ones of the plurality of parties. (par 56, 57, 83, 236, 296, 297, 299, 360, 361, 408).
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the method of Smith with Jackson for the advantage of providing enhanced contract assurance.
Smith does not specifically teach transmitting, by the one or more first processors, the updated first portion of the contractual framework to one or more remote second processors. 
Kumar teaches transmitting, by the one or more first processors, the updated first portion of the contractual framework to one or more remote second processors. (par 24)
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the method of Smith and Jackson to include the several parties of Kumar receiving copies of the contract for a more transparent negotiation process.
Note that the newly-added language “wherein the cryptographic signature of the second party is configured to restrict access to the one or more decisions for unauthorized parties of the plurality of parties” constitutes nonfunctional descriptive material and therefore does not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Note also that the newly-added language “wherein the partial agreement store is accessible to the first party and not accessible to other parties of the plurality of parties” and “wherein the cryptographic signature of the first party is configured to restrict access to the updated first portion of the contractual framework for unauthorized parties of the plurality of parties” constitutes intended use and therefore does not carry patentable weight.  MPEP 2103 I C
Regarding claims 3, 24, and 42 –
Jackson teaches transmitting, by the one or more first processors, an instruction to a ledger writer node to write evidence of notification of the first decision to a partial agreement store of a third party of the plurality of parties having access authorization to the first decision. (prevent contradictions and breaches viewable as counter party records; (par 56, 57, 83, 236, 296, 297, 299, 360, 361, 408)).
Regarding claims 6, 26 and 45 –
Jackson teaches transmitting, by the one or more first processors, the updated first portion of the contractual framework with a notification token to a ledger writer that is configured to write the notification token to a shared append-only ledger through a write module of a Command Query Responsibility Segregation (CQRS) pattern configured to interact with the shared append-only ledger; (par 229, 231, 238) and
receiving, by the one or more first processors, the first portion of a contractual framework with the evidence of notification of the one or more decisions from a ledger reader configured to detect evidence on the shared append-only ledger having a matching notification token through a read module of the CQRS. (par 228, 231, 236, 317, 318, 337)
Regarding claims 7, 27 and 46 –
Smith teaches that the notification token comprises a timestamp indicative of recordation time of the notification token on the ledger. (par 9 and 62)
Jackson teaches append-only (data is posted and written/appended to read only data for backups and unique transaction records for assuring counter parties in contracts; (par 229-230, 299, 325, 329, 337)).
Regarding claims 10, 30, and 49 –
Jackson teaches transmitting, by the one or more first processors, the notification token to a ledger writer through a first plurality of distributed nodes, and receiving evidence of notification from a ledger reader through a second plurality of distributed nodes, wherein each of a first plurality of distributed nodes and the second plurality of distributed nodes comprises different modules of the CQRS. (par 229 - 231, 356)
Regarding claims 11, 31, and 50 –
Jackson teaches transmitting, by the one or more first processors, the notification token to a ledger writer through a reduced subset of a first plurality of distributed nodes of the CQRS. par 229)
Regarding claims 12, 35 and 51 –
Jackson teaches receiving, by the one or more first processors, evidence of notification from a ledger reader through a second read module of the CQRS. (Fig 1, 14; par 229, 231-236, 317, 318, 337).
Regarding claims 13 and 52 –
Smith teaches receiving, by the one or more first processors, an announcement of identifying information for identifying the second party on the shared ledger. (par 49, 54, 93).
Jackson teaches append-only (data is posted and written/appended to read only data for backups and unique transaction records for assuring counter parties in contracts; (par 229-230, 299, 325, 329, 337)).
Regarding claim 38 –
Smith teaches auditing one or more evolutions of an agreement, wherein the auditing comprises:
 evidence of notification on a shared append-only ledger storing the contractual framework for the agreement; (par 14, 21, 40, 90) and
determining, based on the evidence of notification, that an update of the contractual framework was properly authorized and properly executed, and that each given party of the plurality of parties was notified of changes to the contractual framework pertinent to the given party. (par 14, 21, 40, 90)
Regarding claim 39 –
Smith teaches determining that each given party of the plurality of parties was not notified of changes to the contractual framework not pertinent to the given party. (abs; par 14, 40, 78, 80, 84, 85).
Regarding claims 59, 63, and 67 –
Smith teaches receiving a second authorization decision indicating one of the plurality of parties making the second decision; (par 14, 21, 40, 90)
determining whether the first decision had been made at a time of receiving the second authorization decision; (par 8, 41, 48, 57, 90, 136, 141)
if the authorized decision had been made at the time of receiving the second authorization decision, update the contractual framework in the memory based on the second authorized decision; (par 8, 41, 48, 57, 90, 136, 141) and
if the authorized decision had not been made at the time of receiving the second authorization decision, ignore the second authorized decision. (par 8, 41, 48, 57, 90, 136, 141)
Regarding claims 60, 64, and 68 –
Smith teaches calculating, by the one or more first processors, a shared secret between the second party and a ledger writer configured to write information to a shared ledger, (par 8, 14, 41, 48, 57, 84, 85, 80, 90, 136, 141) wherein calculation of the shared secret is configured such that the calculated shared secret between the second party and the ledger writer is different from a calculated shared secret between the first party and the ledger writer (par 14, 78-80), wherein the shared secret between the second party and the ledger writer is based on a cryptographic key of the second party and a cryptographic key of the ledger writer; (par 84, 85, 80, 136, 140, 141)
determining, by the one or more first processors, a notification token indicating that the second party has been notified of the update to the contractual framework, wherein the notification token is encrypted with the shared secret between the second party and the ledger writer; (par 84, 85, 80, 136, 140, 141) and
transmitting, by the one or more first processors, the notification token to a ledger writer node configured to write the notification token in the shared ledger as evidence of notification of the updated contractual framework to the second party, wherein evidence of notification in the notification token is 
Jackson teaches append-only (data is posted and written/appended to read only data for backups and unique transaction records for assuring counter parties in contracts; (par 229-230, 299, 325, 329, 337)).
Regarding claims 61, 65, and 69 –
Smith teaches that the notification token indicates that the contractual framework has updated without indicating contents of the contractual framework. (abs; par 14, 78, 80, 84, 85)
Regarding claims 62, 66, and 70 –
Smith teaches announcing an identity of the ledger writer to the one or more second processors. (par 49, 54, 93).
Regarding claim 71, 72, and 73 –
Smith teaches that the first portion of the contractual framework includes all possible choices available to the first party, wherein the first portion of the contractual framework is a valid contractual framework on its own. (par 21, 84, 85, 80, 136, 140, 141)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0379510) in view of Jackson (US 2014/0279540), Kumar et al (US 2017/0017646) further in view Kuroiwa (US 2016/0188297)
Smith, Jackson, and Kumar teach as above.
Regarding claim 21 –
Smith teaches reading one or more parts of the parts of the contractual framework for which the first party has access authorization from a shared append-only ledger storing the contractual framework for the agreement, (par 8, 40, 57, 58, 90, 93, 136, 137)
Smith does not specifically teach append-only. 
Jackson teaches append-only (data is posted and written/appended to read only data for backups and unique transaction records for assuring counter parties in contracts; par 229-230, 299, 325, 329, 337). 
Kuroiwa teaches detecting contradicting agreements between the contractual framework of the shared ledger and the first portion of the contractual framework of the partial agreement store of the first party; (par 29, 32, 60, 69) and
exclude detected contradicting agreements from the first portion of the contractual framework based on evidence of notifications from the shared ledger. (par 29, 32, 60, 69)
Jackson teaches append-only (data is posted and written/appended to read only data for backups and unique transaction records for assuring counter parties in contracts; par 229-230, 299, 325, 329, 337). 
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the system of Smith in view of Kumar and Jackson with the teachings of Kuroiwa to provide the advantage of greater precision in contracts.
Claims 8, 9, 16, 17, 28, 29, 36, 37, 47, 48, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2015/0379510) in view of Jackson (US 2014/0279540) and Kumar et al (US 2017/0017646) and further in view of Tamassia et al (US 2010/0110935).
Smith, Jackson, and Kumar teach as above.
Regarding claims 8, 28 and 47 –
Smith teaches a notification token comprises a hash of the contractual framework (par 21, 59, 80, 90). However, Smith in view of Jackson fails to disclose Merkle. Tamassia teaches Merkle (to enhance accuracy and hash security; (par 4, 14-16, 45). 
It would have been obvious to one of ordinary skill in the art at the time of the applicant's invention to modify the system of Smith in view of Kumar and Jackson to include Merkle as taught by Tamassia for the advantage of providing enhanced security.
Regarding claims 9, 29 and 48 –
Tamassia teaches the hashed contractual framework comprises proof of a corresponding multilaterally authorized business intent message and proof (par 37, 45, 71, 72) and Smith further teaches of an update to the contractual framework used to translate the business intent message into the updated contractual framework (par 14, 79, 80, 83).
Regarding claims 16, 36 and 55 –
Smith teaches the contractual framework (par 90, 136), but the combination fails to disclose as an abstract syntax tree (AST), and accessing, by the one or more first processors, the AST.
Tamassia teaches as an abstract syntax tree (AST), and accessing, by the one or more first processors, the AST. (to protect from malice and provide trust; abs; par 90, 91). 
It would have been obvious to one of ordinary skill in the art at the time of the applicant's Invention to modify the method of Smith in view of Jackson to include as an abstract syntax tree (AST) as taught by Tamassia for the advantage of providing enhanced security.
Regarding claims 17, 37 and 56 –
Tamassia teaches that the contractual framework is structured as a Merkalized abstract syntax tree (MAST), wherein receiving the first portion of the contractual framework comprises receiving one or more Merkle Hashes of the MAST, and wherein authenticating the one or more decisions of the second party comprises verifying the one or more Merkle Hashes of the MAST based on the cryptographic signature of the second party further. (par 15, 34, 45, 90).
Conclusion
Gee et al (US 2006/0009999) teach contract term updates.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685